                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

                                                                  c~
 UNITED STATES OF AMERICA,                        Case No. 3:20~-00253-JO-1

        v.

 Joseph Lagalo                                    ORDER TO MODIFY CONDITIONS OF
                                                  RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

Starting July 27, 2020, defendant not to enter the city of Portland. Before that date, curfew of
8pm-6am applies.

Do not enter within a five-block radius of the U.S. Courthouse at 1000 SW 3rd Ave, Portland, OR
97204, unless on official court business.


And REPLACE with the noted condition:

The defendant shall not be present between IO pm and 6 am within the five blocks surrounding
the federal courthouse in Portland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west.




IT IS SO ORDERED THIS-~"--\_ _ day of           JV-.-\ y      , 2020.




                                                                            U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
